An action of ejectment was brought in the circuit court by the appellants against the appellees, whereupon the appellees, the defendants in the lower court, filed a motion under section 2 of the Act of 1915, page 830, setting up an equitable defense and praying for a reformation of a deed. The only decree rendered is one ordering the transfer and dismissing a certain claim or declaration filed by the plaintiffs. There is no final decree or judgment, as the court has not determined whether or not the defendant was entitled to equitable relief. No equitable relief has been granted or denied, and we have no such final judgment or decree as will support this appeal. Section 2 authorizes the assignment of error of the order of transfer upon appeal from the final judgment or decree, but does not authorize an appeal from the order of transfer. On the other hand, section 3 authorizes an assignment of error of the order of retransfer upon an appeal from a final judgment or decree of the court in which the case was retransferred. As the order or decree from which this appeal is prosecuted is not such a decree or judgment as will support the appeal, this court has no jurisdiction to entertain the same, which is accordingly dismissed.
Appeal dismissed.
SAYRE, GARDNER, and MILLER, JJ., concur.
                              On Rehearing.